Citation Nr: 1112493	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young




INTRODUCTION

The Veteran had active military duty from May 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A letter from the RO to the Veteran, dated in December 2010, shows that at that time, the RO had scheduled the Veteran for a Travel Board hearing before the Board in January 2011.  However, he failed to report for his scheduled January 2011 hearing.  Not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with its adjudication of the appeal "as though the request for a hearing had been withdrawn."  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a back disability in a May 1961 rating decision.  The Veteran did not appeal that decision and it became final.  

2.  Evidence added to the record since the May 1961 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a back disorder; nor does the evidence, by itself or when considered with previous evidence of record, raise a reasonable possibility of substantiating the Veteran's claim.  

3.  A preponderance of the evidence is against finding that a neck disorder had its clinical onset in or is otherwise related to the Veteran's period of active military service. 


CONCLUSIONS OF LAW

1.  The May 1961 rating decision is final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1961); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the May 1961 rating decision sufficient to reopen the Veteran's claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  A neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b)/ (West 2002); 38 C.F.R. § 3.303 (2010).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2010).

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that, where the appellant files a claim to reopen a previously denied service connection issue, the appellant must be supplied with notice of the evidence and information necessary to reopen the claim for service connection, the evidence and information necessary to establish entitlement to the underlying claim, and a description of the exact reasons for the previous denial of the claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9-11 (2006).  The Court explained that, in notifying the claimant of what evidence would be considered new and material, VA should look at the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about his claims by letters dated in June 2005, November 2009 and April 2010.  The content of the VCAA notice letters sent to the Veteran reflect compliance with the requirements of the law as found by the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent, 20 Vet. App. 1, 9-11.

In the notice letters, VA acknowledged the Veteran's claims, notified him of the evidence needed to substantiate his claims, identified the type of evidence that would best do so, informed him of the VCAA and VA's duty to assist, and indicated that it was developing his claims pursuant to that duty.  In addition, the VA defined "new" and "material" evidence and identified the bases of the RO's last denial of the Veteran's claim to reopen.  VA also identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The VA noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the source(s) thereof.  VA also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  The Veteran also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  

Moreover, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the RO has obtained the Veteran's service treatment and other service medical records.  VA outpatient treatment records have also been obtained.  In August 2010 a review of electronic treatment records, for the period January 10, 2007 through February 4, 2010, from VA Medical Center (VAMC), Birmingham was conducted.  At the time the electronic records were reviewed, hardcopies of VA outpatient treatment records dated from November 2005 to May 2010 (this period includes dates of electronic treatment records) from VAMC Birmingham were already a part of the claims folder.  Every indication is that the electronic records reviewed are not different than the hard copies that are already in the claims folder.  

The Board notes that an etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, there is no current finding of a chronic neck disorder and no true indication that an incident occurred in service.  In view of the absence of findings of neck pathology in service or following active duty, relating any current neck disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.  With regard to application to reopen the claim of service connection for back disability, obtaining a medical examination depends on the Veteran first submitting new and material evidence.   Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran was afforded a hearing before the Board and failed to report for the hearing to present additional evidence in support of his claims.  Neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Claim to Reopen

The issue here is whether the Veteran has submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for a back disorder.  The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to consider all of the evidence received since the last disallowance, in this case, since the decision dated in May 1961.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

With regard to the Veteran's claim for entitlement to service connection for a back disorder, his initial claim of service connection for a back disability was denied on the basis that service records showed no injury or clinical findings related to the lower back.  The evidence of record at that time were the Veteran's service treatment records, which includes a June 1945 orthopedic clinic report that indicated that clinically the Veteran's back was negative.  There was no muscle spasm, no limitation of motion, LaSague's sign was negative and reflexes were physiological.  The diagnosis was low back pain, etiology undetermined, five months duration.  Also of record at that time was the Veteran's discharge physical examination report dated in December 1945, which shows no complaints or findings and particularly, it indicates there were no musculoskeletal defects.  In addition, an April 1961 VA examination report was associated with the claims folder prior to the time of the final May 1961 rating decision.  That report reveals the Veteran's complaint that he was still having back problems.  He stated "I still have trouble with my back-the older I get the worse my back gets."  X-rays revealed right lumbar scoliosis.  Following examination, the impression was muscle spasm of the lumbar muscles of the left side of the lumbar spine.  The diagnosis following neurological examination was no clinical evidence or neurological disease.

Evidence received since the May 1961 rating decision includes VA outpatient treatment records which do not show that the Veteran receives treatment for a back disorder.  The Veteran's contention that he has current back disability related to trauma in service is essentially cumulative to previous claims.  While this evidence is new, in the sense that it was not of record prior to the May 1961 rating decision, the evidence is not found to be material as contemplated under 38 C.F.R. § 3.156 (a).  That is, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a back disorder.  Furthermore, the medical evidence associated with the record since the May 1961 final rating decision is void of any treatment or diagnosis of a back disorder and there is no reasonable possibility of it substantiating the Veteran's claim.  As such, this evidence is not sufficient to reopen the Veteran's claim for entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, the Veteran's claim for entitlement to service connection for a back disorder is not reopened. 

III.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

At the time of filing his claim for service connection for a neck disorder the Veteran indicated that he had been treated in service for the claimed disorder.  In his July 2007 Substantive Appeal he asserts that during an attack in service, he tumbled on his head and back down an embankment nearly six to eight-feet and that caused him to have back and neck problems.  In addition, in an October 2009 written statement in support of his claim, he noted he felt that his neck condition was caused when he was jumping out of airplanes during World War II.  There are no records of treatment for a neck injury in service.  Service treatment records are devoid of any history, complaints, treatment, or diagnosis of a neck disorder.  Even the Veteran's discharge physical examination report dated in December 1945, reveal no complaints or findings of a neck disorder or any other musculoskeletal defects.

In April 1961 the Veteran had a VA orthopedic examination.  He reported to the examiner that he injured his back when he was in the service.  He stated that he fell into a ditch which was about ten feet high.  He stated that he "lighted on his head and right shoulder" and had a little abrasion on the right side of his head, but that it was all right.  He also stated that his right shoulder got along all right.  There was no pathology noted regarding the neck.

The Veteran has not submitted medical evidence showing that a neck disorder either occurred in or was caused by service or that he currently has a neck disorder.  Accordingly, there is no medical diagnosis of a current neck disorder.  As such, 
the Board finds that service connection for a neck disorder is not warranted in this case.  The Veteran has not been diagnosed with a neck disorder and without a current diagnosis a claim for entitlement to service connection cannot be sustained.  See Brammer, 3 Vet. App. at 225.

The Board recognizes the Veteran's sincere belief that he has developed a neck condition as a result of his active service.  While the Veteran, a layperson, may feel that his claimed neck condition is related to his service, this is not a case in which his lay beliefs alone can serve to establish a diagnosis and etiology of his claimed neck disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such matters require medical expertise and it has not been shown that the Veteran is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 

Finally, while the Veteran is competent to state that he injured his neck in service and has had problems ever since, he is not a reliable historian.  In addition to their being no mention of neck problems in service, he did not mention neck problems when he filed a claim for compensation in 1961.  On VA neurologic examination in April 1961, he complained of back problems but specifically denied any other problem.  No neck disorder was found on either the orthopedic or neurological examination.  It seems likely that if he injured his neck and had continuous problems since that injury, he would have brought this fact up when filing for compensation and when examined for neurological and orthopedic disability in 1961.  The Board does not find credible evidence that the neck was injured in service or of continuity of symptomatology since that time.  

In summary, for reasons and bases expressed above the Board concludes that a preponderance of the evidence is against the claim of entitlement to service connection for a neck disorder and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The benefit sought on appeal is accordingly denied. 


ORDER

As new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a back disorder, the claim is denied. 

Service connection for a neck disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


